DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al (US 2014/0083225) in view of Choi (US 9,640,921) and Partovi (US 2012/0146576).
With regard to claim 13, Downs et al discloses a personal mobility vehicle (see abstract, electrically powered wheelchair) comprising: a frame (inherent characteristic electrically powered wheelchairs, as the user must be able to sit on the wheelchair that must have framework capable of handling users weight in addition to other components loads);
wheels connected to the frame (inherent characteristic electrically powered wheelchairs, as the wheelchair must have wheels supported by framework);
a motor on the frame and connected to the wheels (inherent that motor will power the wheels);
a battery configured to supply electricity to the motor (inherent characteristic that electrically powered wheelchairs must comprise a battery or capacitor system to store power, the fact that paragraph 46 details electrically powered wheelchair and paragraph 55 details charger socket, this implies that charging must occur and storage must occur);

a user control (control module in figure 8C) on the frame, where the user control is configured to be used by a hand of a user while the user is on the personal mobility vehicle (control module in figure 8C), and where the user control is configured to control movement of the wheels based upon electricity from the battery (see paragraph 4, operation of wheelchair by user movement of joystick to drive wheels via control signals); and a charger port (314 in figure 8D, paragraph 55) on a side of the user control (joystick control module in figure 8C).
Downs et al. does not expressly disclose that the charger port comprises: a first housing: a first plurality of electrical contacts; and a first plurality of magnets, where a first one of the first plural of magnets comprises magnetic poles orientated opposite from magnetic pales of a second one of the first plurality of magnets, and where the first plurality of magnets are configured to allow a charger connector to be mounted on the charger port with the first plurality of rnagnets and a second plurality of magnets on the charger connector providing a rnagnetic holding force with directly each other and providing alignment of the charger connector with the charger port fo hold the charger connector against the first electrical connector at a predetermined position.
 Choi discloses the charger port (see figures 1, 4A, and 4B, 100 where connector port 107 and mounting grooves 1075, 1076 are located) comprising a first housing (see figures 1, 4A, and 4B, column 5, lines 26-27, lower side of device 100 forms the housing for connector port 107); a first plurality of electrical contacts (see figures 3, 4A, 4B,1074); and a first magnet (see figures 4A, 4B, 1073), and where the first magnet is configured to allow a charger connector (12) to be mounted on the charger port with the first magnet and a second magnet (122) on the charger connector providing a magnetic holding force (see figure 4B, connector 12 and port 107 attached via magnets 1073 and 122) and providing alignment of the charger connector with the charger port to hold the charger connector against the first electrical connector at a predetermined position (see column 6, lines 35-40, figure 4B, connector port 107 using magnet 1073 is attached to metal joining member 123 of connector 12 and metal joining member 1072 of connector port 107 is attached to magnet 122 of connector 12).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize Choi's teaching of the use of magnetic connector as a modification to Downs’s wheelchair charging system, the motivation being having a charging system having proper alignment and ensured reliability (see column 2, lines 6-10, Choi).
Downs as modified by Choi does not expressly disclose a first plurality of magnets, where a first one of the first plurality of magnets comprises magnetic poles orientated opposite from magnetic pales of a second one of the first plurality of magnets, and where the first plurality of magnets are configured to allow a charger connector to be mounted on the charger port with the first plurality of magnets and a second plurality of magnets or the charger connector providing a magnetic holding force with directly each other.
While the aligning magnetic system of Downs as modified by Choi uses magnets and a material that is attracted to the magnet (Choi 123 and 1072) instead of a plurality of first and second magnets as claimed, Partovi discloses that, in aligning a connector to a holder using
magnetic force, the use of “either the receiver or charger can incorporate a magnet and the other part a material that is attracted to the magnet or vice versa or both can contain magnets with poles arranged such that they attract each other for alignment” (see paragraph 95, lines 18- 21). This is evidence that these are equivalent means for holding and aligning a connecter to a receiver. In view of the teaching of Partovi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connecting system of Downs (as modified by Choi) by replacing the magnets in combination with a material that is attracted the magnets with an equivalent system using magnets that are arranged to attract each other to position and securely hold the charger connector to the charger port.
In Choi modified by Patrovi it is not specified if magnets of charger port have the same or opposite orientation of the  magnetic poles. The magnets of the charger port  and the charger connector  are connected magnetically   in the same way/identically   with magnetic poles   being arranged either in  the same or opposite  polarity for each connector
. It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With regard to claim 14, Downs (as modified by Choi and Farievi} discloses a battery charging cord (Choi, see figure 1, cord 11), where the battery charging cord comprises a first end having the charger connector (Choi, see figure 1, connector 12) and a second end having a plug configured to be plugged into an electrical outlet (Choi, see figure 1, see column 5, lines 40-43, connector 13 connected to adaptor to an external power source).

With regard to claim 16, Downs (as modified by Choi and Faricvi} discloses that the charger connector Choi, see figure 2, connector 12, where the charger connector comprises a second housing (Choi, see figure 2, connector 12 is in an enclosure), a second plurality of electrical contacts (Choi, see figure 2, pins 124, 125), and a second plurality of magnets (Pariovi, see paragraph 95, lines 20-21 either receiver or chargers can both contain magnets with poles arranged such that they attract each other for alignment), where the second plurality of electrical contacts comprise two power contacts (Choi, see figure 5, pins 1243, column 7, lines 48) and an interruption detector contact (Choi, see figure 5, pin 125), where the power contacts are 
where the two power contacts (Choi, see figure 5, pins 1243, column 7, lines 43) of the second electrical connector are configured to disconnect from the first plurality of electrical contacts (Choi, column 8, lines 10-18, terminals 1074 on the connector port are disconnected from pins of connector 12 when detection pin 125 is no longer depressed), when the second electrical connector is being disconnected from the first electrical connector (Choi, see figure 4A), only after the interruption detector contact of the second plurality of electrical contacts disconnects from the first plurality of electrical contacts (Choi, column 8, lines 10-18, terminals 1074 on the connector port are disconnected from pins of connector 12 when detection pin 125 is no longer depressed, thus power supply and data communication are disabled).
With regard to claim 17, Downs (as modified by Choi and Partovi) discuses where the interruption detection contact is stationarity mounted on the second housing (Choi, pin 125 as shown in figure 4A).
With regard to claim 18, Downs (as modified by Choi and Partovi) discloses where the first plurality of magnets (Choi uses magnets 1073, 122, and a material that is attracted to the magnet, materials 123 and 1072,also teaches that they are of same polarity so that a repulsive force is generated when connector 12 is abnormally placed, see column 6, lines 41-46; Partovi discloses that either the receiver or charger or both can contain magnets with poles arranged such that they attract each other for alignment” (see paragraph 95, lines 18-21), thus the modification teaches first magnets), where the magnets have their magnetic poles orientated opposite to the magnetic poles of other (Choi uses magnets 1073, 122, and a material that is attracted to the magnet, materials 123 and 1072, Partovi discloses that either the receiver or charger or both can contain magnets with poles arranged such that they attract each other for alignment” (see paragraph 95, lines 18-21), thus the modification teaches first magnets).
Downs (as modified by Choi and Partovi) does not expressly disclose comprises at least five magnets with at least two of the five magnets have their poles orientated opposite to the magnetic poles of other ones of the at least five magnets.
The limitation deals with a duplication of the magnets with opposite poles already taught by Downs (as modified by Choi and Partovi). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector system taught by Downs (as modified by Choi and Partovi) to add more magnets and some of which including opposite poles for the purpose of preventing abnormal placement of the connector when charging and enhancing the magnetic holding force. It has been held that mere duplication of the essential working part of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

. Claims 1-4, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 9,640,921) in view of Partovi (US 2012/0146576).
With regard to claim 1, Choi discloses an apparatus (see figures 1, 4A, and 4B, connector 12, 100 with port 107) comprising: a first electrical connector (see figures 1, 4A, and 4B, 100 where connector port 107 and mounting grooves 1075, 1076 are located) comprising a first housing (see figures 1, 4A, and 4B, column 5, lines 26-27, lower side of device 100 forms the housing for connector port 107), a first plurality of electrical contacts (see figures 3, 4A, 4B,1074), and first magnet (see figures 4A, 4B, 1073);
and a second electrical connector (see figures 1, 4A, and 4B, connector 12) comprising a second housing (see figures 1, 2, 4A, and 4B, connector 12 is in an enclosure where pins are held), a second plurality of electrical contacts (see figures 4A, 4B,1242, 1243, 1244,125), and second magnet (see figure 4B magnet 122), where the second plurality of electrical contacts comprise two power contacts (see figure 5, pins 1248, column 7, lines 48) and an interruption detector contact (see figure 5, pin 125), where the power contacts are movably mounted on the second housing (see figures 1, 4A, and 4B, connector 12 is in an enclosure where pins are held), where the first magnet (see figures 4A, 4B, 1073) and first material (see figures 4A, 4B, 1072) is arranged on the first housing (see figures 1, 4A, and 4B, column 5, lines 26-27, lower side of device 100 forms the housing for connector port 107) and the second magnet (see figure 468 magnet 122) and second material (see figure 4B, 125) is arranged on the second housing (see figures 1, 2, 4A, and 4B, connector 12 is in an enclosure) ts allow the second electrical connector to be mounted on the first electrical connector with the first magnet and the second magnet providing a magnetic holding force (see figure 4B, connector 12 and port 107 attached via magnets 1073 and 122) and providing alignment of the second electrical connector with the first electrical connector to hold the second electrical connector against the first electrical connector al 3 predetermined pasion (see column 6, lines 35-40, figure 4B, connector port 107 using magnet 1073 is attached to metal joining member 123 of connector 12 and metal joining member 1072 of connector port 107 is attached to magnet 122 of connector 12), and where the two power contacts (see figure 5, pins 1248, column 7, lines 48) of the second electrical connector are configured to disconnect from the first plurality of electrical contracts (see column 8, lines 10-18, terminals 1074 on the connector port are disconnected from pins 1242,1243, 1244 of connector 12 when detection pin 125 is no longer depressed and thus power supply and data communications are disabled), when the second electrical connectar (see figure 4A, connector 12) is being disconnected from the first electrical connector (see figure 4A, 100 with port 107), only after the interruption detector conlact of the second plurality of electrical contacts disconnects from the first plurality of electrical contacts (see column 8, lines 10-18, terminals 1074 on the connector port are disconnected from pins 1242,1243, 1244 of connector 12 when detection pin 125 is no longer depressed and thus power supply and data communications are disabled).
Choi does not expressly disclose a plurality of magnets on the first and second housings, where the plurality of magnets comprise a first one of the first of magnets having magnetic poles orientated opposite from magnetic poles of a second one of the first magnets,
where the first magnets are arranged on the first housing and the second magnets are arranged an the second housing, and where the plurality of magnets are configured to allow the charger connector to be mounted on the charger port with the plurality of magnets and a plurality of magnets on the charger port providing a magnetic holding force directly with each other.
While the aligning magnetic system of Choi uses magnets and a material that is attracted to the magnet (Choi 123 and 1072) instead of a plurality of first and second magnets as claimed, Partovi discloses that, in aligning a connector to a holder using magnetic force, the use of “either the receiver or charger can incorporate a magnet and the other part a material that is attracted to the magnet or vice versa or both can contain magnets with poles arranged such that they attract each other for alignment” (see paragraph 95, lines 18-21). This is evidence that these are equivalent means for holding and aligning a connecter to a receiver. In view of the teaching of Partovi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connecting system of Choi by replacing the magnets in combination with a material that is attracted the magnets with an equivalent system using magnets that are arranged to attract each other to position and securely hold the charger connector to the charger port.
In Choi modified by Patrovi it is not specified if magnets of the first connector and the second connector  have the same or opposite orientation of the  magnetic poles. The magnets of the first connector and the second  connector  are connected magnetically   in the same way/identically   with magnetic poles being arranged either in  the same or opposite  polarity for each connector.   
.It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

With regard to claim 2, Choi (as modified by Fartovi} discloses where the power contacts of the second electrical connector are spring biased in a forward position on the second housing by electrical conductors in the second housing (Choi, see column 5, line 34, pogo connector 12 with plurality of pogo pins 124 as shown in figure 4A, use of springs are an inherent characteristic of pogo pins which are also known as spring loaded pins).

With regard to claim 3, Choi (as modified by Fartovi} discloses where the interruption detection contact is stationarily mounted on the second housing (Choi, pin 125 as shown in figure 4A).
With regard to claim 4, Choi (as modified by Partovi} discloses power contacts connected to each other by a frame piece (all pins including 1243 are connected to pogo unit 1241 which is mounted on a pcb 126, see figure 4A, see column 7, lines 28-32).
where the frame piece is movable in the second housing between a forward position and a rearward position (the frame piece is mapped to the combination of pogopins (including 1243 power pins) and pogo unit 1241, when not connected to port 107 as shown in figure 4A, there is no movement however in figure 4B, when connection to port 107 is made, pogo pins (which have the inherent characteristic of being spring loaded) are activated and depressed, thus the combination of pogo pins and unit are movable when in enclosure 12)   of Choi uses magnets and a material that is attracted to the magnet (Choi 123 and 1072) instead of a plurality of first and second magnets as claimed, Partovi discloses that, in aligning a connector to a holder using magnetic force, the use of “either the receiver or charger can incorporate a magnet and the other part a material that is attracted to the magnet or vice versa or both can contain magnets with poles arranged such that they attract each other for alignment” (see paragraph 95, lines 18-21)

With regard to claim 8, Choi (as modified by Partovi) discloses where the first magnets (Choi uses magnets 1073, 122, and a material that is attracted to the magnet, materials 123 and 1072,also teaches that they are of same polarity so that a repulsive force is generated when connector 12 is abnormally placed, see column 6, lines 41-46; Partovi discloses that either the receiver or charger or both can contain magnets with poles arranged such that they attract each other for alignment” (see paragraph 95, lines 18-21), thus the modification teaches first magnets) comprises the first magnets, where the magnets have their magnetic poles orientated opposite to the magnetic poles of other (Choi uses magnets 1073, 122, and a material that is attracted to the magnet, materials 123 and 1072, Partovi discloses that either the receiver or charger or both can contain magnets with poles arranged such that they attract each other for alignment” (see paragraph 95, lines 18-21), thus the modification teaches first magnets).
Choi (as modified by Partovi) does not expressly disclose comprises at least five of the first magnets, where at least two of the five magnets have their magnetic poles orientated opposite to the magnetic poles of other ones of the five magnets.
The limitation deals with a duplication of the magnets with opposite poles already taught by Choi (as modified by Partovi). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connector system taught by Choi (as modified by Partovi) to add more magnets and some of which including opposite poles for the purpose of preventing abnormal placement of the connector when charging and enhancing the magnetic holding force. It has been held that mere duplication of the essential working part of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regard to claim 20, Choi discloses a charger connector (see figures 1, 4A, and 4B, connector 12) comprising: a housing (see figures 1, 2, 4A, and 4B, connector 12 is in an enclosure where pins are held); a plurality of electrical contacts on the housing (see figures 4A, 4B,1242, 1243, 1244,125); and a magnet (see figure 4B magnet 122) on the housing (see figure 4B, connector 12 and port 107 attached via magnets 1073 and 122 and metal joining members 123 and 1072), where the plurality of electrical contacts comprise two power contacts (see figure 5, pins 1248, column 7, lines 43) and an interruption detector contact (see figure 5, pin 125), where the power contacts are movably mounted on the second housing (see figures 1, 4A, and 4B, connector 12 is in an enclosure where pins are held), where the two power contacts are configured to disconnect (see column 8, lines 10-18, terminals 1074 on the connector port are disconnected from pins 1242,1243, 1244 of connector 12 when detection pin 125 is no longer depressed and thus power supply and data communications are disabled) from power electrical contacts of a charger port (see figures 1, 4A, and 4B, terminals 1074 of connector port 107 and mounting grooves 1075, 1076 are located),
when the charger connector (see figure 4A, connector 12) is being disconnected from the charger port (see figure 4A, port 107), only after the interruption detector contact disconnects from an electrical contact of the charger port (see column 8, lines 10-18, terminals 1074 on the connector port are disconnected from pins of connector 12 when detection pin 125 is no longer depressed), where the first magnet (see figure 4B magnet 122) is configured to allow a charger connector (12) to be mounted on the charger port (107) with the first magnet (122) anda magnetic material (123) on the charger connector providing a magnetic holding force (see figure 4B, connector 12 and port 107 attached via magnets 1073 and 122) and providing alignment of the charger connector with the charger port to hold the charger connector against the first electrical connector at a predetermined position (see column 6, lines 35-40, figure 4B, connector port 107 using magnet 1073 is attached to metal joining member 123 of connector 12 and metal joining member 1072 of connector port 107 is attached to magnet 122 of connector 12).

Choi does not expressly disclose a plurality of magnets on the housing, where the plurality of magnets comprise a first one of the plurality of magnets having magnetic poles orientated opposite from magnetic poles of a second one of the plurality of magnets, and where the plurality of magnets are configured to allow the charger connector to be mounted on the charger port with the plurality of magnets and a plurality of magnets on the charger port providing a magnetic holding force directly with each other.
While the aligning magnetic system of Choi uses magnets and a material that is attracted to the magnet (Choi 123 and 1072) instead of a plurality of first and second magnets as claimed,.
Partovi discloses that, in aligning a connector to a holder using magnetic force, the use of “either the receiver or charger can incorporate a magnet and the other part a material that is attracted to the magnet or vice versa or both can contain magnets with poles arranged such that they attract each other for alignment” (see paragraph 95, lines 18-21). This is evidence that these are equivalent means for holding and aligning a connecter to a receiver. In
view of the teaching of Partovi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the connecting system of Choi by replacing the magnets in combination with a material that is attracted the magnets with an equivalent system using magnets that are arranged to attract each other to position and securely hold the charger connector to the charger port.
In Choi modified by Patrovi it is not specified if magnets of the charger connector and the charger port connector  have the same or opposite orientation of the  magnetic poles. The magnets of the charger connector and the charger port connector  are connected magnetically   in the same way   with magnetic poles being arranged in  the same or opposite  polarity for each connector.   
.It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

5. Claims 10, 11, 21 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 9,640,921) in view of Partovi (US 2012/0146576) and Downs et al (US 2014/0083225).
With regard to claim 10, Choi (as modified by Partevi} discioses the apparatus (see figures 1, 4A, and 4B, connector 12, 100 with port 107) but does not expressly disclose comprises a wheelchair having the first electrical connector thereon.
However this teaching is well known as evidenced by Downs, Downs discloses an apparatus (see abstract, electrically powered wheelchair) comprising wheelchair (see abstract, electrically powered wheelchair) having the first electrical connector thereon (control module in figure 8C with socket 314 in figure 8D, paragraph 55).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize Downs’s electrically powered wheelchair system as a modification in Choi’s (as modified by Partcvi} connector system, the motivation being having a charging connector system that is versatile to be used in various industries..
With regard to claim 11, Choi (as modified by Fartevi} does not expressly disclose first electrical connector is on a side of a user control of the wheelchair, where the user control is configured to be used by a hand of a user while the user is on the wheelchair, and where the user control is configured to control movement of wheels of the wheelchair based upon electricity from a battery of a wheelchair.
However this teaching is well known as evidenced by Downs, Downs discloses first electrical connector (socket 314 in figure 8D, paragraph 55) is on a side of a user control of the wheelchair (joystick control module in figure 8C, see abstract, electrically powered wheelchair), where the user control is configured to be used by a hand of a user (control module in figure 8C) while the user is on the wheelchair (see paragraph 4, operation of wheelchair by user movement of joystick to drive wheels via control signals), and where the user control is configured to control movement of wheels of the wheelchair (see paragraph 4, operation of wheelchair by user movement of joystick to drive wheels via control signals) based upon electricity from a battery of a wheelchair (inherent characteristic that electrically powered wheelchairs must comprise a battery or capacitor system to store power, the fact that paragraph 46 details electrically powered wheelchair and paragraph 55 details charger socket, this implies that charging must occur and storage must occur and wheel movement is based on electricity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize Downs’s electrically powered wheelchair system as a modification in Choi’s (as modified by Parievi} connector system, the motivation being having a charging connector system that is versatile to be used in various industries.
With regard to claim 21, Choi (as modified by Parievi} discloses an apparatus comprising: the charger connector (Choi, see figures 1, 4A, and 4B, connector 12), where the charger connector is configured to be removably connected to the charger port (see figures 1, 4A, and 4B, connector 12, port 107 are shown in connected and disconnected states),

the charger port (Choi, see figures 1, 4A, and 4B, 100 where connector port 107 and mounting grooves 1075, 1076 are located) comprises a first housing (Choi, see figures 1, 4A, and 4B, column 5, lines 26-27, lower side of device 100 forms the housing for connector port 107); a first plurality of electrical contacts (Choi, see figures 3, 4A, 4B,1074); and a first magnet
 (see figures 4A, 4B, 1073), and where the first magnet is configured to allow a charger connector (12) to be mounted on the charger port with the first magnet and a second magnet (122) on the charger connector providing a magnetic holding force (see figure 4B, connector 12 and port 107 attached via magnets 1073 and 122) and providing alignment of the charger connector with the charger port to hold the charger connector against the first electrical connector at a predetermined position (see column 6, lines 35-40, figure 4B, connector port 107 using magnet 1073 is attached to metal joining member 123 of connector 12 and metal joining member 1072 of connector port 107 is attached to magnet 122 of connector 12). While the aligning magnetic system of Choi uses magnets and a material that is attracted to the magnet (Choi e.g.123 and 1072) instead of a plurality of first magnets and the plurality of magnets as claimed, Partovi discloses that, in aligning a connector to a holder using magnetic force, the use of “either the receiver or charger can incorporate a magnet and the other part a material that is attracted to the magnet or vice versa or both can contain magnets with poles arranged such that they attract each other for alignment” (see paragraph 95, lines 18-21).
Choi (as modified by Partcvi} does not expressly disclose a personal mobility vehicle comprising: a frame; wheels connected to the frame; a motor on the frame and connected to the wheels; a battery configured to supply electricity to the motor; a user control on the frame, where the user control is configured to be used by a hand of a user while the user is on the personal mobility vehicle, and where the user control is configured to control movement of the wheels based upon electricity from the battery; and the charger port on a side of the user control.

However this teaching is well known as evidenced by Downs, Downs discloses a personal mobility vehicle (see abstract, electrically powered wheelchair) comprising: a frame (inherent characteristic electrically powered wheelchairs, as the user must be able to sit on the wheelchair that must have framework capable of handling users weight in addition to other components loads);
wheels connected to the frame (inherent characteristic electrically powered wheelchairs, as the wheelchair must have wheels supported by framework);
a motor on the frame and connected to the wheels (inherent that motor will power the wheels);
a battery configured to supply electricity to the motor (inherent characteristic that electrically powered wheelchairs must comprise a battery or capacitor system to store power, the fact that paragraph 46 details electrically powered wheelchair and paragraph 55 details charger socket, this implies that charging must occur and storage must occur);
a user control (control module in figure 8C) on the frame, where the user control is configured to be used by a hand of a user while the user is on the personal mobility vehicle (control module in figure 8C), and where the user control is configured to control movement of the wheels based upon electricity from the battery (see paragraph 4, operation of wheelchair by user movement of joystick to drive wheels via control signals); and
a charger port (314 in figure 8D, paragraph 55) on a side of the user control (joystick control module in figure 8C).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize Downs’s electrically powered wheelchair system as a modification in Choi’s (as modified by Partcvi} connector system, the motivation being having a charging connector system that is versatile to be used in various industries.
In Choi modified by Patrovi it is not specified if magnets of the charger connector and the charger port connector  have the same or opposite orientation of the  magnetic poles. The magnets of the charger connector and the charger port connector  are connected magnetically   in the same way   with magnetic poles being arranged either  in  the same or opposite  polarity for each connector.   
.It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

.Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 9,640,921) in view of Partovi (US 2012/0146576) and Rohrbach et al. (US 2007/0072443).
With regard to claim 5, Choi (as modified by Partovi} does not expressly disclose first magnets comprise at least one of the first magnets located between two electrical contacts of the first plurality of electrical contacts.
However this teaching is well known as evidenced by Rohrbach et al., Rohrbach et al. discloses at least one (see figure 3, magnet 170 on receptacle side) of the first magnets located between two electrical contacts of the first plurality of electrical contacts (see figure 3 and 4, magnet 170 is between contacts 160, see paragraph 34)

ii would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize Rohroach ef al.'s connector system af adding magnets in surface areas based on electrical contact configurations as a modification in Choi's (as modified by Parlavi) connector system, the motivation being to nave a reliable and enhanced holding force by having larger magnetic surface areas.
With regard to claim 6, Choi (as modified by Partevi} dees not expressly disclose the second magnets comprise at least one of the second magnets located between the two power contacts.

However this teaching is well known as evidenced by Rohrbach et al., Rohrbach et al. discloses at least one (see figure 3, magnet 130 on plug side) of the second magnets located between the two power contacts (see figure 3 and 4, magnet 130 is between contacts 120, see paragraph 34).
It would have been obvious to a person having ordinary skills the art before the effective fling date of the claimed invention to utilize Rohrbach si al.'s connector system af adding magnets in surface areas based on electrical contact configurations as a modification in Choi's (as modified by Partovi) connector system, the motivation being to have a reliable and enhanced holding lorce by having larger magnetic surface areas.
With regard to claim 7, Choi (as modified by Partovi} where the interruption detector contact (Choi, pin 125 as shown in figure 4A) is located between at least two of the second magnets (Choi, pin 125 as shown in figure 4A, is located between magnet 122 and material 123, Partovi disclosed in paragraph 95, the equivalency of replacing attraction between magnets and materials with magnets to magnets attraction).

 Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. (US 2014/0083225) in view of Choi (US 9,640,921) and Partovi (US 2012/0146576) and Rohrbach et al. (US 2007/0072443).
With regard to claim 15, Downs et al. (as modified by Choi and Partavi} does not expressly disclose first plurality of magnets comprise at least one magnet located between two electrical power contacts of the first plurality of electrical contacts.
However this teaching is well known as evidenced by Rohrbach et al., Rohrbach et al. discloses at least one (see figure 3, magnet 170 on receptacle side) magnet located between two electrical power contacts of the first plurality of electrical contacts (see figure 3 and 4, magnet 170 is between contacts 160, see paragraph 34)

it would have been obvious for 4 person having ordinary skill in the art before the effective fling date of the claimed invention to utilize Rohrbach et al’s connector system af aciding magnets in surface areas based on electrical contact configurations as a modification in Downs et al. (as modified by Choi and Fartovi} connector system, the motivation being to have a reliable and enhanced holding force by having larger magnetic surface areas.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 9,640,921) in view of Partovi (US 2012/0146576) and Phillips et al. (US 2008/0220324).

With regard to claim 9, Choi (as modified by Parievii discloses first electrical connector

(Choi, see figures 1, 4A, and 4B, 100 where connector port 107) and circuitry (Choi, port 107 for

device 100, figure 1 inherently includes battery or capacitor system to store power, and 

necessary wiring connected to the contacts 1074 when in charging state, see column 8, line 11) 

connected to at least one of the first plurality of electrical contacts (Choi, see figures 3, 4A, 

4B,1074) but does not expressly disclose where the first electrical connector comprise a printed 

circuit board, where the printed circuit board comprises an electronic protection circuit and an 

over-temperature cutoff.

However this teaching is well known as evidenced by Phillips et al., Phillips et al. discloses 

where device comprises a printed circuit board (figures 12 and 13, electronics module 130 

housing pcb 122), where the printed circuit board comprises an electronic protection circuit and 

an over-temperature cutoff (see paragraph 63, figures 12 and 13, electronics module 130 

housing pcb 122 with battery pack electronics which may have a microcontroller for protection against over-current and over-temperature and /or under-voltage fault conditions, voltage monitoring circuitry, temperature and current sensing circuitry).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize Phillips et al.’s circuitry protection system of using a PCB with voltage, current and temperature circuitry as a modification in Choi (as modified by Pariavi} connector system, the motivation being to have a reliable and safer connector system.
9. Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Downs et al (US 2014/0083225) in view of Choi (US 9,640,921) and Partovi (US 2012/0146576) and Phillips et al. (US 2008/0220324).
With regard to claim 19, Downs et al. (as modified by Choi and Partovi) discloses the charger port (Choi, see figures 1, 4A, and 4B, connector port 107) and circuitry (Choi, port 107 for device 100, figure 1 inherently includes battery or capacitor system to store power, and necessary wiring connected to the contacts 1074 when in charging state, see column 8, line 11)
connected to at least one of the first plurality of electrical contacts (Choi, see figures 3, 4A, 4B,1074) but does not expressly disclose where the first electrical connector comprise a printed circuit board, where the printed circuit board comprises an electronic protection circuit and an over-temperature cutoff.
However this teaching is well known as evidenced by Phillips et al., Phillips et al. discloses where device comprises a printed circuit board (figures 12 and 13, electronics module 130 housing pcb 122), where the printed circuit board comprises an electronic protection circuit and an over-temperature cutoff (see paragraph 63, figures 12 and 13, electronics module 130 housing pcb 122 with battery pack electronics which may have a microcontroller for protection against over-current and over-temperature and /or under-voltage fault conditions, voltage monitoring circuitry, temperature and current sensing circuitry).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize Phillips et al.’s circuitry protection system of using a PCB with voltage, current and temperature circuitry as a modification in Downs et al. (as modified by Choi and Partovi) connector system, the motivation being to have a reliable and safer connector system.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically, the cited prior art discloses connectors the first plurality of magnets comprises magnetic poles orientated apposite from magnetic poles of a second one of the first plurality of magnets, and where the first plurality of magnets are configured to allow a charger connector to be mounted on the charger port with the first plurality of magnets and a second Plurality of magnets on the charger connector providing a magnetic holding force with directly each other and providing alignment of the charger connector with the charger part to hold the charger connector against the first electrical connector al a predetermined position (US 9,570,840; US 7.029428; US 2007/O254510}.
Response to Arguments
Applicant's arguments filed 4/20/22 have been fully considered but they are not persuasive. 
Regarding claims 1, 13, 20, 21, the Applicants argue that the prior art do not disclose that  the charger port/ the first connector  comprises a first plurality of magnets, where a first one
of the first plurality of magnets comprises magnetic poles orientated opposite from magnetic poles of a second one of the first plurality of magnets. Thus, the first and second magnets
are part of the same charger port. The charger port has first and second magnets with oppositely orientated magnetic poles. 
 Also, according to the Applicants, the charger connector/the second connector
having a first magnet with poles orientated opposite relative to magnetic poles of a second magnet of the charger connector/the second connector.
However, the prior art  used in the OA ( Choi modified by Patrovi) it is not specified if magnets of the charger connector/the second connector and the charger port connector/the first connector  have the same or opposite orientation of the  magnetic poles. The magnets of the charger connector and the charger port connector are connected magnetically   in the same way/identically   with magnetic poles being arranged either in  the same or opposite  polarity for each connector.   
.It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								5/14/22